ENTERRA ENERGY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands of Canadian dollars) September 30, 2009 December 31, 2008 Assets Current assets Cash and cash equivalents 7,139 13,638 Accounts receivable (note 9) 26,563 35,359 Prepaid expenses, deposits and other 1,549 1,959 Current portion of long-term receivables (note 2) 11,876 10,760 Commodity contracts (note 9) 1,790 14,338 48,917 76,054 Commodity contracts (note 9) 363 - Long-term receivables (note 2) 7,786 19,310 Property, plant and equipment (note 3) 414,458 491,654 471,524 587,018 Liabilities Current liabilities Bank indebtedness (note 4) 75,000 95,466 Accounts payable and accrued liabilities 19,997 37,949 Commodity contracts (note 9) 599 - Future income tax liability 348 4,187 95,944 137,602 Commodity contracts (note 9) 139 - Convertible debentures (note 5) 114,673 113,420 Asset retirement obligations (note 6) 22,237 22,151 Future income tax liability 7,987 19,429 240,980 292,602 Unitholders’ equity (note 7) Unitholders’ capital 673,119 669,667 Equity component of convertible debentures (note 5) 3,973 3,977 Contributed surplus 11,040 8,620 Accumulated other comprehensive income (loss) (note 8) (18,926 ) 18,471 Deficit (438,662 ) (406,319 ) (457,588 ) (387,848 ) 230,544 294,416 471,524 587,018 See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) Three months ended Nine months ended (unaudited) (in thousands of Canadian dollars) September 30 September 30 2009 2008 2009 2008 Revenues Oil and natural gas 30,666 100,488 91,044 203,478 Royalties (6,097 ) (17,861 ) (18,021 ) (48,165 ) 24,569 82,627 73,023 155,313 Expenses Production 7,853 15,109 30,711 40,025 Transportation 705 632 1,996 2,405 General and administrative 4,534 3,531 11,420 12,838 Provision for non-recoverable receivables - 9,083 - 9,083 Interest expense (note 10) 3,314 3,996 8,362 13,940 Unit-based compensation expense(note 7) 742 1,489 2,891 3,468 Depletion, depreciation and accretion (notes 3 and 6) 20,249 24,164 67,280 73,556 Foreign exchange loss 431 405 309 1,604 37,828 58,409 122,969 156,919 Income (loss) before income taxes (13,259 ) 24,218 (49,946 ) (1,606 ) Income taxes Current - 181 - 382 Future taxes (reduction) (3,797 ) 9,121 (17,603 ) (3,142 ) (3,797 ) 9,302 (17,603 ) (2,760 ) Net income (loss) (9,462 ) 14,916 (32,343 ) 1,154 Other comprehensive income (loss) Foreign currency translation adjustment (note 8) (23,161 ) 13,282 (37,397 ) (22,234 ) Comprehensive income (loss) (32,623 ) 28,198 (69,740 ) (21,080 ) Net income (loss) per trust unit (note 7) – Basic (0.15 ) 0.24 (0.52 ) 0.02 – Diluted (0.15 ) 0.23 (0.52 ) 0.02 CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) Deficit, beginning of period (429,200 ) (427,142 ) (406,319 ) (413,380 ) Net income (loss) (9,462 ) 14,916 (32,343 ) 1,154 Deficit, end of period (438,662 ) (412,226 ) (438,662 ) (412,226 ) See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Nine months ended (unaudited) (in thousands of Canadian dollars) September 30 September 30 2009 2008 2009 2008 Cash provided by (used in): Operating Net income (loss) (9,462 ) 14,916 (32,343 ) 1,154 Depletion, depreciation and accretion 20,249 24,164 67,280 73,556 Future income tax (reduction) (3,797 ) 9,121 (17,603 ) (3,142 ) Amortization of financing charges - - - 543 Commodity contracts loss (gain)(note 9) (263 ) (32,125 ) 12,945 (4,098 ) Foreign exchange loss 431 776 309 1,868 Unit-based compensation (note 7) 742 1,489 2,891 3,468 Non-cash interest expense on convertible debentures 466 440 1,363 1,277 Cash paid on asset retirement obligations (282 ) (415 ) (957 ) (1,063 ) 8,084 18,366 33,885 73,563 Changes in non-cash working capital items (747 ) 28,608 (1,100 ) (3,746 ) 7,337 46,974 32,785 69,817 Financing Repayment of bank indebtedness (note 4) (3,326 ) (31,329 ) (20,466 ) (80,276 ) Increase in bank indebtedness (note 4) - - - 11,082 Repayment of notes, net - - - (742 ) Redemption of convertible debentures (128 ) - (130 ) - Issue of trust units, net of issuance costs - (7 ) - (97 ) (3,454 ) (31,336 ) (20,596 ) (70,033 ) Investing Property, plant and equipment additions (9,594 ) (10,169 ) (17,391 ) (21,947 ) Capital expenditure to be recovered (note 2) 584 (2,956 ) (1,641 ) (13,294 ) Long-term receivable (note 2) 2,183 1,512 8,412 3,202 Proceeds on disposal of property, plant andequipment - (1,338 ) - 39,553 Changes in non-cash working capital items (1,525 ) 1,470 (6,480 ) 735 (8,352 ) (11,481 ) (17,100 ) 8,249 Foreign exchange on financial balances (1,406 ) (322 ) (1,588 ) (264 ) Change in cash and cash equivalents (5,875 ) 3,835 (6,499 ) 7,769 Cash and cash equivalents, beginning of period 13,014 7,488 13,638 3,554 Cash and cash equivalents, end of period 7,139 11,323 7,139 11,323 See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) 1. Basis of presentation The interim consolidated financial statements of Enterra Energy Trust (the “Trust” or “Enterra”) have been prepared by management in accordance with Canadian generally accepted accounting principles.These interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2008.These financial statements should be read in conjunction with the 2008 annual consolidated financial statements.The interim consolidated financial statements contain disclosures which are supplemental to the Trust’s annual consolidated financial statements. These consolidated financial statements include the accounts of the Trust and its subsidiaries.All inter-company accounts and transactions have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted in the current period. 2. Long-term receivable In 2006 Enterra entered into a farm-out agreement with Petroflow Energy Ltd. (“JV Partner”), a public oil and gas company, to fund the drilling and completion costs of the undeveloped lands in Oklahoma.Per the agreement, JV Partner pays 100% of the drilling and completion costs to earn 70% of Enterra’s interest in the well and Enterra is required to pay 100% of the infrastructure costs to support these wells, such as pipelines and salt water disposal wells.The infrastructure costs paid by Enterra are recoverable from JV Partner over three years with interest charged at a rate of 12% per annum.Infrastructure costs paid by Enterra are accounted for as a finance lease, therefore, the capital costs incurred are not included in property, plant and equipment but are recorded as current and long-term receivables.The interest income on the long-term receivables is recorded as a reduction in interest expense.A director of Enterra who previously owned less than 2% of the outstanding shares of JV Partner no longer has any ownership interest in JV Partner.As at September 30, 2009, a total of $19.7 million, split between $11.9 million of current receivables and $7.8 million of long-term receivables (December 31, 2008 – $10.8 million and $19.3 million, respectively), relate to infrastructure costs incurred by Enterra on behalf of JV Partner that are due from JV Partner. For the nine months ended September 30, 2009, $2.4 million of interest income was earned on the long-term receivables from JV Partner (nine months ended September 30, 2008 – $1.7 million) and $8.4 million of principal payments have been received (nine months ended September 30, 2008 – $3.2 million).For the nine months ended September 30, 2009, $1.6 million in capital expenditures are expected to be recovered under the farm-out agreement (nine months ended September 30, 2008 – $13.3 million). For the three months ended September 30, 2009, $0.7 million of interest income was earned on the long-term receivables from JV Partner (Q3 2008 – $0.6 million) and $2.2 million of principal payments have been received (Q3 2008 – $1.5 million).For Q3 2009, $0.6 million in capital expenditures were credited to JV Partner under the farm-out agreement (Q3 2008 – $3.0 million were expected to be recovered). The continued payments under this capital recovery agreement allows the JV Partner the ability to dispose of their share of produced water in disposal facilities that are wholly owned by Enterra by paying a proportionate share of the monthly operating costs of those facilities.Enterra maintains ownership of the facilities even if all payments are made under this agreement. 3.Property, plant and equipment (in thousands of Canadian dollars) September 30, 2009 December 31, 2008 Petroleum and natural gas properties, including production and processing equipment 1,075,942 1,107,992 Accumulated depletion and depreciation (661,484 ) (616,338 ) Net book value 414,458 491,654 For the Canadian operations, at September 30, 2009, costs of undeveloped land and seismic of $8.1 million (December 31, 2008 - $11.8 million) were excluded from and $2.9 million (December 31, 2008 - $3.0 million) of future development costs were added for purposes of the calculation of depletion expense.For the U.S. operations, at September 30, 2009, costs of undeveloped land of $18.0 million (December 31, 2008 – $11.9 million) were excluded from and $3.2 million (December 31, 2008 - $3.7 million) of future development costs were added for purposes of the calculation of depletion expense. Depletion and depreciation expense related to the Canadian and the U.S. cost centers for the three months ended September 30, 2009 were $12.0 million and $7.8 million respectively (three months ended September 30, 2008 – $16.1 million and $7.6 million, respectively) and for the nine months ended September 30, 2009 were $39.2 million and $26.8 million respectively (nine months ended September 30, 2008 – $46.2 million and $26.0 million, respectively). During Q3 2009, Enterra acquired additional working interests in certain wells in the Oklahoma area from non-operated working interest partners.The combined consideration for the transaction was cash and cash equivalents of US$6.0 million and 2.0 million trust units.The trust units issued on the acquisition were valued at $1.36 per unit, being the trading price of the units on the closing date of the acquisition. During Q3 2009, a negligible amount of general and administrative expenses (Q3 2008 – $0.4 million) and $0.2 million (Q3 2008 – $0.1 million) of unit-based compensation were capitalized and included in the cost of the petroleum and natural gas properties. Enterra completed ceiling test calculations for the Canadian and U.S. cost centers at September 30, 2009 to assess the recoverability of costs recorded in respect of the petroleum and natural gas properties.The ceiling test calculations did not result in a write down of the U.S. cost center or the Canadian cost centre (there were no write downs in Q3 2008). 4.Bank indebtedness (in thousands of Canadian dollars) September 30, 2009 December 31, 2008 Revolving credit facility 75,000 90,000 Operating credit facility - 5,466 Bank indebtedness 75,000 95,466 In June 2009, Enterra’s Bank Syndicate completed a borrowing base review and adjusted the borrowing base to $110.0 million.The next scheduled annual review of the borrowing base is anticipated to be completed in the first half of 2010 and there may be an interim review in the latter part of 2009.Changes to the amount of credit available may be made after these reviews are completed.The revolving and operating credit facilities are secured with a first priority charge over the assets of Enterra.The maturity date of the revolving and operating credit facilities is June 25, 2010 and should the lenders decide not to renew the facility, the debt must be repaid on June 25, 2011.The second-lien facility was undrawn and was cancelled in June 2009 at Enterra’s option. Interest rates for the credit facilities are set quarterly according to a grid based on the ratio of bank debt to cash flow with the lowest rates in the grid being Canadian dollar BA (“Bankers Acceptance”) or U.S. dollar LIBOR rates plus a margin of 3.00%, effective with the June 2009 renewal of the credit facilities.As at December 31, 2008, borrowings under the revolving and operating credit facilities were at Canadian dollar BA or U.S. dollar LIBOR rates plus a margin of 1.25%, or Canadian or U.S. prime rates plus a margin of 0.25% depending on the form of borrowing. As at September 30, 2009 all borrowings under the facilities were denominated in Canadian dollars and interest was being accrued at a rate of 3.48% per annum.At September 30, 2009, letters of credit totaling $0.5 million reduced the amount that can be drawn under the operating credit facility. Enterra is required to maintain several financial and non-financial covenants and an interest coverage ratio of 3.0:1.0 as calculated pursuant to the terms of the credit agreement.Enterra is in compliance with the terms and covenants of the credit facilities as at September 30, 2009. 5.Convertible debentures At September 30, 2009, Enterra had $80.2 million of 8% convertible debentures outstanding with an estimated fair value of $69.0 million and $40.0 million of 8.25% convertible debentures outstanding with an estimated fair value of $32.8 million. (in thousands of Canadian dollars) 8% Series 8.25% Series Total Equity Component Balance, December 31, 2008 76,962 36,458 113,420 3,977 Accretion 725 658 1,383 - Redeemed (101 ) (29 ) (130 ) (4 ) Balance at September 30, 2009 77,586 37,087 114,673 3,973 During Q2 2009, Enterra made the necessary filings, and received the necessary approvals, to make a normal course issuer bid for its 8.25% convertible debentures and its 8.00% convertible debentures.The normal course issuer bid is effective until May 31, 2010. 6.Asset retirement obligations The asset retirement obligations were estimated by management based on Enterra’s working interests in its wells and facilities, estimated costs to remediate, reclaim and abandon the wells and facilities and the estimated timing of the costs to be incurred.At September 30, 2009, the asset retirement obligation is estimated to be $22.2 million (December 31, 2008 – $22.2 million), based on a total future liability of $38.6 million (December 31, 2008 - $39.2 million).These obligations will be settled at the end of the useful lives of the underlying assets, which currently averages seven years, but extends up to 18 years into the future. This amount has been calculated using an inflation rate of 2.0% and discounted using a credit-adjusted interest rate of 8.0% to 10.0%. The following table reconciles the asset retirement obligations: (in thousands of Canadian dollars) September 30, 2009 December 31, 2008 Balance, beginning of period 22,151 29,939 Additions 51 223 Accretion expense 1,313 1,892 Acquisitions 24 - Dispositions - (8,712 ) Costs incurred (957 ) (1,771 ) Foreign exchange (345 ) 580 Balance, end of period 22,237 22,151 7.Unitholders’ equity Authorized trust units An unlimited number of trust units may be issued. The trust units are redeemable at the option of the holder based on the lesser of 90% of the average market trading price of the trust units for the 10 trading days after the date of redemption or the closing market price of the trust units on the date of redemption.Trust units can be redeemed to a cash limit of $0.1 million per year or a greater limit at the discretion of Enterra.Redemptions in excess of the cash limit shall be satisfied first by the issuance of notes by a subsidiary of Enterra and second by issuance of promissory notes by Enterra. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Issued trust units (in thousands of Canadian dollars except unit amounts) Number of Units Amount Balance at December 31, 2008 62,158,987 669,667 Issued under restricted unit plan 559,285 732 Issued on property acquisition 2,000,000 2,720 Balance at September 30, 2009 64,718,272 673,119 Contributed surplus (in thousands of Canadian dollars) Balance at December 31, 2008 8,620 Trust unit option based compensation 120 Restricted and performance unit compensation 3,032 Transfer to trust units on restricted and performance unit exercises (732 ) Balance at September 30, 2009 11,040 Trust unit options Enterra has granted trust unit options to its directors, officers and employees.Each trust unit option permits the holder to purchase one trust unit at the stated exercise price.All options vest over a 1 to 3 year period and have a term of 4 to 5 years. At the time of grant, the exercise price is equal to the market price.The forfeiture rate is estimated to be 60%.The following options have been granted: (in Canadian dollars, except for number of options) Number of options Weighted-average exercise price Options outstanding at December 31, 2008 1,042,000 $ 7.75 Options forfeited (330,000 ) 9.98 Options outstanding at September 30, 2009 712,000 6.71 Options exercisable at September 30, 2009 642,000 $ 7.15 (in Canadian dollars, except for number of options) Exercise price range Number of options Weighted average exercise price Weighted average remaining contract life in years Number of options exercisable Weighted average price of exercisable options $ 1.65 to $2.81 510,000 $ 2.13 2.23 440,000 $ 2.02 $ 15.49 to $17.74 146,000 16.53 1.61 146,000 16.53 $ 20.12 to $26.80 56,000 22.96 0.56 56,000 22.96 Balance at September 30, 2009 712,000 $ 6.71 1.97 642,000 $ 7.15 Restricted and performance units Enterra has granted restricted and performance units to directors, officers, and employees.Restricted units vest over a contracted period ranging from vesting on grant to 3 years and provide the holder with trust units on the vesting dates of the restricted units.The units granted are the product of the number of restricted units times a multiplier.The multiplier starts at 1.0 and is adjusted each month based on the monthly distribution of Enterra divided by the five-day weighted average price of the trust units based on the New York Stock Exchange for the period preceding the distribution date.Performance units vest at the end of two years and provide the holder with trust units based on the same multiplier as the restricted units as well as a payout multiplier.The payout multiplier ranges between 0.0 and 2.0 based on Enterra’s total unitholder return compared to its peers.The forfeiture rate is estimated to be 16%. The following restricted and performance units have been granted: Number of restricted units Weighted-average grant date fair value Number of performance units Weighted-average grant date fair value Units outstanding at December 31, 2008 2,279,786 $ 4.13 174,398 $ 4.17 Granted 295,839 1.65 - - Forfeited (263,281 ) 4.01 (5,505 ) 8.63 Vested (559,285 ) 5.23 - - Units outstanding at September 30, 2009 1,753,059 $ 3.38 168,893 $ 4.16 The estimated value of the restricted units and performance units is based on the trading price of the trust units on the grant date.For performance units the compensation cost is adjusted for the estimated payout multiple, which at September 30, 2009 was nil based on Enterra’s total unitholder return compared to its peers. Reconciliation of earnings per unit calculations For the three months ended September 30, 2009 (in thousands of Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (9,462 ) 64,058,636 $ (0.15 ) For the nine months ended September 30, 2009 (in thousands of Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (32,343 ) 62,211,981 $ (0.52 ) For the calculation of the weighted average number of diluted units outstanding for the three and nine months ended September 30, 2009, all options, restricted and performance units and convertible debentures were excluded, as they were anti-dilutive to the calculation. For the three months ended September 30, 2008 (in thousands of Canadian dollars except units and per unit amounts) Net Income Weighted Average Units Outstanding Per Unit Basic 14,916 61,526,237 $ 0.24 Units issued on exercise or conversion of options, restricted units, performance units and convertible debentures 2,885 16,953,695 Diluted 17,801 78,479,932 $ 0.23 For the nine months ended September 30, 2008 (in thousands of Canadian dollars except units and per unit amounts) Net Income Weighted Average Units Outstanding Per Unit Basic 1,154 61,477,225 $ 0.02 Units issued on exercise or conversion of options, restricted units, performance units and convertible debentures - 795,673 Diluted 1,154 62,272,898 $ 0.02 For the calculation of the weighted average number of diluted units outstanding for the three months ended September 30, 2008, 467,000 options were excluded as they were anti-dilutive.For the calculation of the weighted average number of diluted units outstanding for the nine months ended September 30, 2008, 467,000 options and the trust units issuable on the convertible debentures were excluded as they were anti-dilutive. Trust unit savings plan Enterra established a trust unit savings plan whereby it will match an employee’s contributions to the plan to a maximum of 9.0% of their salary.Both the contributions of the employee and Enterra were used to purchase trust units on the Toronto Stock Exchange.During the nine months ended September 30, 2009, Enterra expensed approximately $0.4 million (September 30, 2008 - $0.3 million) relating to its contributions to the plan. 8.Accumulated other comprehensive income (loss) (in thousands of Canadian dollars) Opening balance, December 31, 2008 18,471 Cumulative translation of self-sustaining operations (36,620 ) Foreign exchange gain realized (777 ) Balance at September 30, 2009 (18,926 ) Accumulated other comprehensive income (loss) is comprised entirely of currency translation adjustments on the U.S. operations. 9. Risk management (a)Fair value of financial instruments The fair value of financial instruments is the amount of consideration that would be agreed upon in an arm’s length transaction between knowledgeable, willing parties who are under no compulsion to act.Fair values are determined by reference to quoted market prices, as appropriate, in the most advantageous market for that instrument to which Enterra had immediate access.Where quoted market prices are not available, Enterra uses the closing price of the most recent transaction for that instrument.In the absence of an active market, Enterra determines fair values based on prevailing market rates for instruments with similar characteristics. (i)Convertible debentures At September 30, 2009 the convertible debentures have a carrying value of approximately $114.7 million (December 31, 2008 - $113.4 million), excluding the amount allocated to the equity component and a fair value of approximately $101.8 million (December 31, 2008 - $76.0 million).The fair value of the convertible debentures is determined based on market prices at September 30, 2009 and December 31, 2008, respectively. (ii) Derivative commodity contracts The Trust’s financial and physical commodity contracts are recorded at estimated fair value with changes in estimated fair value each period charged to earnings.Fair values are determined based on valuation models, such as option pricing models and discounted cash flow analysis, that use observable market based inputs and assumptions. The fair value of the derivatives at September 30, 2009, is estimated to be a net asset of $1.4 million (December 31, 2008 – net asset of $14.3 million).Included in the oil and natural gas revenues is an unrealized gain on the commodity contracts of $0.3 million for the quarter and an unrealized loss of $12.4 million for the nine months ended September 30, 2009 (Q3 2008 – unrealized gain of $32.5 million for the quarter and $4.1 million for nine months ended September 30, 2008).Included in production expenses for Q3 2009 is a negligible unrealized loss for the quarter and $0.5 million for the nine months ended September 30, 2009 (Q3 2008 – unrealized loss of $0.5 million for the quarter and $0.1 million for nine months ended September 30, 2008). (iii)Other financial instruments Cash and cash equivalents have been classified as held for trading and are recorded at fair value on the balance sheet.Changes in the fair value are recorded in net earnings.The fair value of the financial instruments, except the convertible debentures, long term receivables, cash and cash equivalents and commodity contracts approximate their carrying value as they are short term in nature or bear interest at floating rates. (b)Financial risk management In the normal course of operations, Enterra is exposed to various market risks such as liquidity, credit, interest rate, foreign exchange and commodity risk.To manage these risks, management determines what activities must be undertaken to minimize potential exposure to risks.The objectives of Enterra to managing risk are as follows: Objectives: · maintaining sound financial condition; · financing operations; and · ensuring liquidity in the Canadian and U.S. operations. In order to satisfy the objectives above, Enterra has adopted the following policies: · prepare budget documents at prevailing market rates to ensure clear, corporate alignment to performance management and achievement of targets; · recognize and observe the extent of operating risk within the business; · identify the magnitude of the impact of market risk factors on the overall risk of the business and take advantage of natural risk reductions that arise from these relationships; and · utilize financial instruments, including derivatives to manage the remaining residual risk to levels that are within the risk tolerance of Enterra. The policy objective with respect to the utilization of derivative financial instruments is to selectively mitigate the impact of fluctuations in commodity prices.The use of any derivative instruments is carried out in accordance with approved limits as authorized by the board of directors and imposed by external financial covenants.It is not the intent of Enterra to use financial derivatives or commodity instruments for trading or speculative purposes and no financial derivatives have been designated as accounting hedges. Enterra’s process to manage changes in risks has not changed from the prior period. (i) Market risks Oil and gas commodity price risks Enterra is exposed to fluctuations in natural gas and crude oil prices.Enterra has entered into commodity contracts and fixed price physical contracts to minimize the exposure to fluctuations in crude oil and natural gas prices. At September 30, 2009, the following financial derivative contracts are outstanding: Derivative Instrument Commodity Price Volume (per day) Period Fixed Gas 5.015 ($/GJ) 2,000 GJ April 1, 2009 – October 31, 2009 Fixed Gas 5.01 (US$/mmbtu) 3,000 mmbtu April 1, 2009 – October 31, 2009 Fixed Basis Differential (1) Gas Differential Fixed @ $1.08 US$/mmbtu 3,000 mmbtu April 1, 2009 – October 31, 2009 Fixed Gas 4.6725 (US$/mmbtu) 3,000 mmbtu April 1, 2009 – December 31, 2009 Fixed Basis Differential (1) Gas Differential Fixed @ $1.10 US$/mmbtu 3,000 mmbtu April 1, 2009 – December 31, 2009 Fixed Gas 4.50 ($/GJ) 2,000 GJ April 1, 2009 – December 31, 2009 Fixed Gas 6.25 (US$/mmbtu) 5,000 mmbtu November 1, 2009 – December 31, 2010 Fixed Basis Differential (1) Gas Differential Fixed @ $0.615 US$/mmbtu 5,000 mmbtu November 1, 2009 – December 31, 2010 Fixed Gas 5.71 (US$/mmbtu) 2,000 mmbtu January 1, 2010 – March 31, 2010 Fixed Basis Differential (1) Gas Differential Fixed @ $0.36 US$/mmbtu 2,000 mmbtu January 1, 2010 – March 31, 2010 Fixed Gas 5.50 ($/GJ) 2,000 GJ January 1, 2010 – March 31, 2010 Floor Oil 72.00 (US$/bbl) 1,000 bbl January 1, 2009 – December 31, 2009 Sold Call Oil 91.50 (US$/bbl) 500 bbl July 1, 2009 – December 31, 2009 Fixed Oil 85.00 ($/bbl) 500 bbl October 1, 2009 – December 31, (1) NYMEX / Southern Star (Oklahoma) basis differential. Enterra did not have any fixed price oil or gas physical contracts as at September 30, Electricity commodity price risks Enterra is subject to electricity price fluctuations in its operations and it manages this risk by entering into forward fixed rate electricity derivative contracts on a portion of its electricity requirements.Enterra’s outstanding electricity derivative contracts as at September 30, 2009 are summarized below. Fixed purchase Power (Alberta) 62.90 (Cdn$/Mwh) 72 Mwh July 1, 2007 – December 31, 2009 The gains (losses) during the period from the commodity contracts are summarized in the table below. (in thousands of Canadian dollars) Three months ended September 30, 2009 Three months ended September 30, 2008 Realized commodity contracts gain (loss) 999 (4,750 ) Unrealized commodity contracts gain (loss) 263 32,125 Net gain (loss) on commodity contracts 1,262 27,375 ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) (in thousands of Canadian dollars) Nine months ended September 30, 2009 Nine months ended September 30, 2008 Realized commodity contracts gain (loss) 15,131 (11,802 ) Unrealized commodity contracts gain (loss) (12,945 ) 4,098 Net gain (loss) on commodity contracts 2,186 (7,704 ) The following sensitivities show the impact to pre-tax net income for the nine months ended September 30, 2009 related to commodity contracts of the respective changes in crude oil prices, natural gas and electricity. Increase (decrease) to pre-tax net income (in thousands of Canadian dollars) Decrease in market price ($1.00 per bbl and $0.50 per mcf) Increase in market price ($1.00 per bbl and $0.50 per mcf) Crude oil derivative contracts (bbl) 122 (122 ) Natural gas derivative contracts (mcf) 1,662 (1,662 ) Decrease in differential price ($0.02 per mcf) Increase in differential price ($0.02 per mcf) Fixed basis differential contracts (mcf) 54 (54 ) Decrease in market price ($1.00 per Mwh) Increase in market price ($1.00 per Mwh) Electricity derivative contracts (Mwh) (7 ) 7 Foreign exchange currency risks Enterra is exposed to foreign currency risk as approximately 54% of its production is from the U.S. division.In addition, the Canadian division has commodity derivatives denominated in U.S. dollars.Enterra has not entered into any foreign exchange derivative contracts to mitigate its currency risks as at September 30, 2009. Changes in the U.S. to Canadian foreign exchange rates with respect to the U.S. division affect other comprehensive income as the division is considered a self-sustaining foreign operation.The following financial instruments were denominated in U.S. dollars as at September 30, 2009: (in thousands of dollars) Canadian division (in U.S. dollars) U.S. division (in U.S. dollars) Cash and cash equivalents 3,645 2,773 Accounts receivable - 17,877 Long-term receivable (includes current portion) - 18,364 Commodity contracts 491 (605 ) Accounts payable (12 ) (6,663 ) Net exposure 4,124 31,746 Effect of a $0.02 increase in U.S. to Cdn exchangerate: Increase to pre-tax net income 82 - Increase to other comprehensive income - 491 Effect of a $0.02 decrease in U.S. to Cdn exchange rate: Decrease to pre-tax net income (82 ) - Decrease to other comprehensive income - (491 ) ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Interest rate risk Interest rate risk arises on the outstanding bank indebtedness that bears interest at floating rates.The results of Enterra are impacted by fluctuations in interest rates as its outstanding bank indebtedness carries floating interest rates. Enterra has not entered into any derivative contracts to mitigate the risks related to fluctuations in interest rates as at September 30, 2009.The following sensitivities show the impact to pre-tax net income for the nine months ended September 30, 2009 of the respective changes in interest rates (increase / (decrease)). Change to pre-tax net income (in thousands of Canadian dollars) 1% decrease in market interest rates 1% increase in market interest rates Interest on bank indebtedness 403 (403 ) The convertible debentures bear interest at fixed rates. (ii)Credit risk Credit risk is the risk of loss if counterparties do not fulfill their contractual obligations and arises principally from trade, joint venture receivables, long-term receivables as well as any derivative financial instruments in a receivable position.Enterra does not hold any collateral from counterparties.The maximum exposure to credit risk is the carrying amount of the related amounts receivable. The significant balances receivable are set out below.Accounts receivable include trade receivables, joint venture receivables and non-aging accounts such as cash calls, taxes receivable and operating advances. (in thousands of Canadian dollars) September 30, 2009 December 31, 2008 Accounts receivable – trade 22,550 39,178 Accounts receivable – joint venture 1,855 2,882 Accounts receivable – other 11,384 3,580 Allowance for doubtful accounts (9,226 ) (10,281 ) 26,563 35,359 Current portion of long-term receivables 11,876 10,760 Long-term receivables 7,786 19,310 Commodity contracts 2,153 14,338 Should Enterra determine that the ultimate collection of a receivable is in doubt based on the processes for managing credit risk, it will provide the necessary provision in its allowance for doubtful accounts with a corresponding charge to earnings.If Enterra subsequently determines an account is uncollectible, the account is written off with a corresponding charge to allowance for doubtful accounts. The aging of accounts receivable is set out below: (in thousands of Canadian dollars) As at September 30, 2009 Trade Joint Venture Current 12,490 317 Over 30 days 1,758 517 Over 60 days 574 336 Over 90 days 7,728 685 22,550 1,855 The credit quality of financial assets that are neither past due nor impaired has been assessed and adequately evaluated for impairment based on historical information about the nature of the counterparties. Purchasers of the natural gas, crude oil and natural gas liquids of Enterra comprise a substantial portion of accounts receivable.A portion of accounts receivable are with joint venture partners in the oil and gas industry.Enterra takes the following precautions to reduce credit risk: · the financial strength of the counterparties is assessed; · the total exposure is reviewed regularly and extension of credit is limited; and · collateral may be required from some counterparties. As described in note 2, Enterra has a long-term receivable with a joint venture partner.The credit risk as a result of this arrangement is mitigated by the ability of Enterra to withhold a portion of the joint venture partner’s share of production until such time as the amounts receivable are paid. (iii)Liquidity risks Liquidity risk is the risk that Enterra will not be able to meet its financial obligations as they are due.Enterra mitigates this risk through actively managing its capital, which it defines as unitholders’ equity, convertible debentures and bank indebtedness less cash and cash equivalents.Management of liquidity risk over the short and longer term, includes continual monitoring of forecasted and actual cash flows to ensure sufficient liquidity to meet financial obligations when due and maintaining a flexible capital management structure.Enterra strives to balance the proportion of debt and equity in its capital structure given its current oil and gas assets and planned investment opportunities. All financial liabilities have short-term maturities with the exception of the bank indebtedness (note 4) and the convertible debentures (note 5), as set out below: Financial Instrument – Liability (in thousands of Canadian dollars) 2009 2010 2011 2012 – 2013 Total Fair Value Bank indebtedness (1) - - 75,000 - 75,000 75,000 Interest on bank indebtedness (2) 653 2,610 1,305 - 4,568 4,568 Convertible debentures - - 80,224 39,968 120,192 101,810 Interest on convertible debentures 4,858 9,715 9,715 1,649 25,937 25,937 Accounts payable & accrued liabilities 19,997 - - - 19,997 19,997 Total obligations 25,508 12,325 166,244 41,617 245,694 227,312 (1)Assumes the credit facilities are not renewed on June 25, 2010. (2)Assumes an interest rate of 3.48% (the rate on September 30, 2009). 10.Interest expense During the three and nine month periods ending September 30, 2009 and 2008, Enterra’s interest expense was comprised of the following below. Three months ended September 30 Nine months ended September 30 (in thousands of Canadian dollars) 2009 2008 2009 2008 Interest on bank indebtedness 1,113 1,668 2,101 7,072 Interest on convertible debentures 2,921 2,885 8,679 8,585 Interest income (720 ) (557 ) (2,418 ) (1,717 ) 3,314 3,996 8,362 13,940 ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) (in thousands of Canadian dollars except for ratios) September 30, 2009 December 31, 2008 Interest coverage: Cash flow over the prior four quarters (1) 72,710 116,911 Interest expenses over the prior four quarters 13,671 18,088 Interest coverage ratio (2) 5.32 : 1.00 6.46 : 1.00 (1) Note these amounts are defined terms within the credit agreements. (2) The minimum interest coverage ratio required under the terms of the credit facilities is 3.00:1.00. As at September 30, 2009 and December 31, 2008, Enterra complied with the terms of the credit facilities.There have been no changes to Enterra’s capital structure, objectives, policies and processes since December 31, 2008 other than the changes to its credit facilities as described in note 4. 11.Segmented information Enterra has one operating segment that is divided amongst two geographical areas.The following is selected financial information from the two geographic areas. Three months ended September 30 Nine months ended September 30 (in thousands of Canadian dollars) 2009 2008 2009 2008 Revenue Canada 18,160 66,742 44,422 119,670 U.S. 12,506 33,746 46,622 83,808 30,666 100,488 91,044 203,478 Property, plant and equipment Canada 197,637 240,510 U.S. 216,821 230,628 414,458 471,138
